Single Touch Systems Inc. 100 Town Square Place, Suite 204 Jersey City, New Jersey 07310 February28, 2013 Via EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: Mark P. Shuman and Allicia Lam Re: Single Touch Systems Inc. Post-Effective Amendment No.3 and No. 4 to Registration Statement on FormS-1 (File No.333-172844) Ladies and Gentlemen: Single Touch Systems Inc. (the "Company"), in connection with its filing of post-effective amendment no.4 to its Registration Statement on FormS-1 under the Securities Act (File No.333-172844), hereby responds to the Staff's comments raised in the Staff’s comment letter dated February14, 2013 directed to post-effective amendment no. 3.For ease of reference, the Staff's five comments are reproduced below in their entirety, and the Company's responses immediately follow. Cover Page 1. In our letter dated June29, 2011 for your FormS-1 filed June24, 2011, we issued a comment indicating that where other registered shelf distributions of your securities are currently being conducted, you should concisely inform potential investors of the scope of ongoing public distributions of securities being concurrently conducted.Other registered shelf distributions of your securities are currently being conducted, including FormsS-1, file numbers 333-186483 and 333-186490, and Post-Effective Amendments to FormS-1, file numbers 333-170593 and 333-175119.Please concisely inform potential investors of the scope of ongoing public distributions of securities being concurrently conducted or advise us why you concluded that such disclosure is not necessary or appropriate.Consider stating the aggregate amount of the shares or other securities offered to the public concurrently and indicate the extent to which the concurrent offerings are of a primary or secondary nature. Company Response.The registration statement has been revised as requested (see the Prospectus cover page). Securities and Exchange Commission February28, 2013 Page 2 2. The cover page indicates the number of outstanding shares and the number of shares underlying warrants as of the date of the initial prospectus.Please revise the cover page to specify the number of outstanding shares offered for resale and the current number of shares underlying warrants to be offered by the selling stockholder. Company Response.The registration statement has been revised as requested (see the Prospectus cover page). 3. You indicate that the selling shareholder has resold 1,053,119 shares pursuant to this registration statement but you have not revised your cover page accordingly.Please revise your cover page to indicate the number of common stock currently being offered in this distribution. Company Response.The registration statement has been revised as requested (see the Prospectus cover page). Financial Statements, pageF-1 4. Please update your financial statements and related disclosures pursuant to Rule8-08 of RegulationS-X. Company Response.The financial statements and related disclosures have been updated as requested. Part II:Item16.Exhibits and Financial Statement Schedules, page49 5. Although you filed a legal opinion with your original FormS-1, it appears that additional common stock has been issued and reserved for various purposes, following the opinion date.Given that the offering includes shares that underlie warrants, please tell us [with] why you have not provided a new legal opinion, or provide an updated opinion. Company Response.The registration statement has been revised to provide a new legal opinion. *** We acknowledge and confirm to you that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; Securities and Exchange Commission February28, 2013 Page 3 ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions or comments with respect to the foregoing, please contact Hayden Trubitt of Stradling Yocca Carlson & Rauth, our outside SEC counsel, at 858-926-3006. Very truly yours, By: /s/James Orsini James Orsini Chief Executive Officer cc:Hayden J. Trubitt, Esq.(Stradling Yocca Carlson & Rauth)
